Title: To James Madison from John Morton, 24 May 1802
From: Morton, John
To: Madison, James


					
						Sir,
						Havana, 24. May. 1802.
					
					My last Communication was of the 17th. March.
					Shortly after that date I repaired to the Baths of St. Diego, in the interior of this island, for the benefit of my health; leaving the business of the Department in the charge of Mr. Vincent Gray, an American Gentleman who has been a considerable time employed therein; & who had Instructions to send for me, by Express, in the Case of any, more than commonly, important or difficult occurrence. Nothing of that nature intervened, except the imprisonment, for a few hours, of some Masters of Vessels who had entered the port, & who, tho’ repeatedly ordered, had refused departing therefrom, according to the then existing regulation.
					Since that time however several of our Vessels have been permitted to remain in expectancy of a further permission to dispose of their Cargoes of provisions; but which notwithstanding the great scarcity of every Article both of foreign & domestic growth, has not yet been granted.
					The Government appear to have relied upon expected Supplies from Vera Cruz & Old Spain. With the importation of about Two thousand Sacks from the former place (which cost there at the rate of Twenty two Dollars per barrel) that source has ceased by a prohibitory Order of the Govt. of Mexico; & from the latter port nothing has been received tho much is said to be still expected.
					I now enclose the Gazette of this City, of the 20th. currt., containing a second prohibitory order respecting the residence of strangers. The Edicts of the King on that subject, as well as every other of a penal nature in the Colonies, are always couched in severe terms; & the Proclamations of his Officers must necessarily be of a similar tenor. The order of Jany. last has not in a single instance, that has come to my Knowledge been put in force; and as the latter has an exception to those having special permission to remain, I presume nothing is to be feared by those having actual occasion, from past transactions, to continue in the island.
					There are at present very few of our Citizens, who remain to be affected by this new Decree; but a far greater number of other foreigners against whom it will have an equal operation.
					Having completed the Objects of my last visit, I shall, very shortly, depart from the Island; leaving the remaining Concerns of the Department in the charge of Mr. Gray, who, it may be proper to mention in addition to my own Recommendation, possesses the Confidence & friendship of the Gentleman who (as I learn from his Letters to Mr. G.—) has been appointed to this station.
					The circumstance of my departure, and nomination of an Agent to remain, will probably bring the Question as to the residence of an Official character, in time of peace, to a decision. It has not yet, with regard to myself, been made the Subject of any explanation. Of that, or any other Information I may deem necessary, I shall take an opportunity of speaking further, on the closing of my Concerns in this quarter. I remain, Sir, with sincere Respect, Your Ob: & Hl. Servt.
					
						Jno. Morton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
